Citation Nr: 1703171	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 23, 2011.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Phoenix, Arizona, regional office (RO) of the Department of Veterans Affairs (VA).  

During the course of the appeal, the evaluation for the Veteran's PTSD was increased to 70 percent in a June 2016 rating decision, effective from December 23, 2011.  The Veteran's representative, in the July 2016 Statement of Accredited Representative in Appealed Case, states that "Veteran is happy with the 70% percentage."  7/30/2016 VBMS, VA 646 Statement of Accredited Representative in Appealed Case, p. 1.  As satisfaction has been expressed with the 70 percent rating, the evaluation of the Veteran's PTSD from December 23, 2011 to the present is no longer before the Board.  

However, the Veteran's representative continued the July 2016 statement by adding "He wishes to have an earlier effective date."  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran has clearly indicated that the award of the 70 percent rating does not satisfy his appeal in regards to the period prior to December 23, 2011, the matter of an increased rating for that period remains before the Board.  


FINDING OF FACT

For the period prior to December 23, 2011, the Veteran's PTSD symptomatology was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD prior to December 23, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 4.7, 4.10, 4.21, 4.130, Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations state that VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in letters dated November 2007 and November 2011.  The first letter was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his PTSD.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have all private records he has identified.  The Veteran declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Legal Criteria

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, entitlement to service connection for PTSD was established in a May 2005 rating decision, which assigned an initial 30 percent rating.  The Veteran did not submit a notice of disagreement with this decision, and new and material evidence was not received within the appeal period, and it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2016).  

The 30 percent rating for PTSD remains in effect for the period prior to December 23, 2011.  The Veteran's claim for an increased rating was received on August 15, 2007.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004). 

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The Veteran was afforded a VA PTSD examination in December 2007.  His chief complaint was of depression.  The Veteran reported that he had not received any mental health treatment or counseling for at least three years.  He related his depression to his experiences in Vietnam, his intrusive thoughts, and his nightmares.  His nightmares would awaken him but he would fall back to sleep and total eight hours a night.  The Veteran reported anger and irritability mostly in driving situations.  He meet the avoidance criteria in relation to his prior trauma.  The Veteran reported hypervigilant behavior in groups of people if he knows who they are.  He did not report flashbacks but did report exaggerated startle for the site or sound of helicopters.  The Veteran had not experienced suicidal ideation for several years.  The examiner believed that the Veteran had not experienced any periods of remission for his PTSD in recent years.  

The Veteran had good relationships with his surviving parent, his siblings, and his children.  He did not currently have a significant other, but had a number of friends that he socializes with on a regular basis.  The Veteran worked full time as a service advisor at an auto dealership.  He described the job as stressful but his work performance as being good.  There was an occasional startle response but his work performance was not impaired.  His hygiene and grooming were normal.  Inappropriate behavior was not a problem.  On mental status examination, the Veteran's immediate, recent, and remote memories were satisfactory, and he was oriented in all spheres.  His speech was normal as to rate and volume, and his thought process was also normal.  The Veteran did not have any suicidal or homicidal ideations.  There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's abstract ability and concentration were satisfactory.  His mood was anxious but his affect was broad.  The Veteran was alert, responsive, and cooperative.  His judgement was good and his insight was fair.  The diagnosis was chronic PTSD.  

An October 2009 letter from a counseling therapist at a Veterans Center states that the Veteran had been in continuous therapy since December 11, 2008.  He was said to suffer from the full range of symptoms described as PTSD, but most of these were not identified.  The therapist said that the Veteran had employment difficulties due to stress related triggering events at work.  He had relationship issues, and had divorced and never married again.  The Veteran was said to be very isolative.  He had a fear of flying and road rage in traffic, with very explosive anger.  11/4/2009 VBMS, Third Party Correspondence, p. 1.  

The Veteran's former wife described the symptoms she had witnessed during their marriage in an October 2009 letter.  She said the Veteran often talks of suicide.  11/23/2009 VBMS, Buddy/Lay Statement, p. 1.  The Board notes that the Veteran and his wife were divorced prior to the current appeal period.  

In a January 2010 letter, the Veteran's current girlfriend said she had dated him since 2003.  She described incidents such as short temper, flashbacks of Vietnam, sleep problems, and numerous nightmares.  The Veteran had road rage as well as depression, and he seemed to be getting worse.  1/22/2010 VBMS, Buddy/Lay Statement, p. 1.

Private records dated June 2011 show that the Veteran was seen for a consultation.  He was noted to be in therapy with a diagnosis of PTSD.  At the consultation, the Veteran had depressive symptoms, insomnia, and anxiety.  However, he was not isolating.  12/19/2011 VBMS, Medical Treatment Record - Non-Government Facility p. 7.  

Vet Center records from December 11, 2011 state that the Veteran's presenting problems included an inability to deal with stress at work, relationship issues, intrusive thoughts, and anger.  He reported suicidal thoughts and a history of a prior attempt 15 years previously, but no plan.  He admitted to feelings of hopelessness and despair.  The Veteran did not have homicidal thoughts.  On mental status examination, he had a neat appearance but anxious manner.  His speech was at a retarded pace, and his affect was flat and blunt.  The Veteran was agitated and restless.  There were no delusions or hallucinations, but there was evidence of disorganized thinking.  The Veteran experienced middle and late insomnia.  He appeared anxious, had pressured speech, and was hypervigilant during the session.  The Veteran was not being treated by any non-VA provider.  His only medication was for his sleep, and he had begun taking it in November 2008.  3/19/2013 VBMS, Medical Treatment Record - Government facility, pp. 4-8.  

In a December 2011 letter, the Veteran's girlfriend indicated they had recently begun to date.  She noticed that he became easily enraged, had vivid nightmares, and did not like to be in public.  12/20/2011 VBMS, Buddy/Lay Statement, p. 1.  

A December 2011 letter from the Veteran describes his employment experiences.  He says he was first hired in January 2005 and terminated in April 2008 due to poor performance.  He was rehired in February 2009 at less pay.  Afterwards, he experienced an anxiety attack due to stress that required a trip to the emergency room.  These continued until he asked to be demoted to a different position.  1/6/2012 VBMS, Correspondence, p. 1.  

A December 2011 letter from the Veteran's employer, a car dealership, states that the Veteran had been employed from January 2005 until his termination in April 2008.  He was rehired in February 2009 and continued to be employed.  1/6/2012 VBMS, Third Party Correspondence, p. 1.  A questionnaire was also completed by the employer in December 2011.  The employer stated that the Veteran had initially been hired in January 2005 but terminated due to poor work performance in April 2008.  He was rehired at a lesser position in February 2009.  2/7/2012 VBMS, 
VA 21-4138 Statement in Support of Claim, p. 1.  

The Veteran underwent a VA PTSD examination on December 23, 2011.  He was noted to be on medications for anxiety and insomnia and to attend weekly therapy at a Vet Center.  The Veteran said that overall his symptoms had worsened since his last VA examination in 2007.  He endorsed suicidal ideation at times.  The Veteran had recurrent and distressing recollections of his stressor events, dreams of the events, flashbacks, distress at cues that reminded him of the events, avoidance efforts, diminished interest, feelings of detachment and estrangement, restricted affect, hypervigilance, and exaggerated startle response.  His symptoms included a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation or mood, difficulty in establishing and maintaining relationships, difficulty in adapting to stressful circumstances, suicidal ideations, and obsessional rituals.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  12/23/2011 VBMS, VA Examination, p. 13.  The findings in this examination were the basis of the 70 percent rating awarded by the June 2016 rating decision.  12/23/2011 VBMS, VA Examination, p. 13.  

The Board finds that entitlement to a rating in excess of 30 percent prior to December 23, 2011 is not warranted.  The Veteran's primary symptoms during this period included nightmares, insomnia, intrusive thoughts, and anger and irritability when driving.  His December 2011 letter reports panic attacks.  However, the Board notes that panic attacks occurring weekly or less often are contemplated in the symptoms associated with the current 30 percent rating.  The Veteran reportedly had good relationships with his family and friends during this period.  Records from as recently as June 2011 state that he was not isolating.  

The Veteran worked on a full-time basis for most of this period.  There is contrasting evidence as to the extent his PTSD affected his employment.  At the December 2007 VA examination, the Veteran reported that his work performance was not impaired.  In contrast, the October 2009 counselor notes employment problems due to stress and the December 2011 letters from the Veteran and his employer state he was fired for poor work performance in April 2008.  However, the Board notes that he was rehired by the same employer who had previously fired him a few months later in February 2009, albeit at a lesser position.  The Board finds that this evidence reflects a work history that is consistent with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.  

The Board acknowledges that December 2011 treatment records dating just days prior to the December 23, 2011 VA examination suggest that the Veteran's symptomatology was beginning to increase; however, it was the findings on that examination that first showed it was as likely as not the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  

When these factors are taken as a whole, the Board finds that the Veteran's level of impairment prior to December 23, 2011 is more nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.  That level of impairment warrants continuation of the 
30 percent rating.  38 C.F.R. § 4.130, Code 9411.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  As previously noted the symptoms listed in the rating criteria are merely examples of those that might be productive of the various levels of impairment.  However, as it is the level of impairment that controls and not the symptoms, the list is not exclusive, and any symptoms attributable to the Veteran's PTSD, such as his nightmares, insomnia, intrusive thoughts, and anger with resulting social and occupational impairment, have already been considered whether or not they are contained on the list.  



ORDER

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to December 23, 2011 is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


